         Case 5:19-cv-00115-JM Document 19 Filed 06/05/19 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION


STANSEL PROWSE, ADC #658340                                             PLAINTIFF

v.                     CASE NO. 5:19-CV-115-JM-JTK

WENDY KELLEY, ET AL.                                                  DEFENDANTS

               BRIEF IN SUPPORT OF MOTION TO DISMISS

      Defendants Wendy Kelley, Rory Griffin, and Robert Parker, by and through

their attorneys, Attorney General Leslie Rutledge and Assistant Attorney General

Kat Guest, submit this Brief in Support of their Motion to Dismiss:

                     I.      INTRODUCTION AND FACTS


      Ms. Obama/Prowse is a transgendered woman, incarcerated in the Arkansas

Department of Correction. (See DE 2, p. 4) Because Ms. Obama is anatomically

male, she is currently assigned to a male facility and is currently housed at the

Varner Unit. (DE 2, p. 1).   On February 9, 2018, Obama/Prowse alleges that she

was diagnosed with Gender Dysphoria Disorder. (DE 2, 4)           She then sought

hormone therapy. (See id. On March 1, 2018, she was seen by the Gender Identity

Committee.   (DE 2, p. 4))    The committee concluded that Ms. Obama/Prowse’s

request for hormone therapy was not clinically indicated or recommended. (See DE

2, p. 4) Though she alleges that hormone therapy is a common “practice” for Gender

Dysphoria, nowhere in her complaint does she allege that a medical or mental

health provider has prescribed hormone therapy or treatment. (See DE 2)
         Case 5:19-cv-00115-JM Document 19 Filed 06/05/19 Page 2 of 7



      She sued ADC Director Wendy Kelley, ADC Deputy Director Rory Griffin,

and Director of Mental Health and Corrections Programs Bob Parker, in their

official capacities only because they “in charge of enforcing all AR’s, AD’s and VU’s

(policies) due to the “titles” that possesses within the ADC. (DE 2, p. 1-2, 4) She

seeks hormone therapy in the highest available dose and access to female clothing

and hygiene commissary items. (DE 2, p. 5)

                          II.   STANDARD OF REVIEW


      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” As the Court held in Bell Atlantic Group v. Twombly, 550 U.S. 544 (2007),

the pleading standard that Federal Rule of Civil Procedure 8 announces does not

require “detailed factual allegations,” but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation. Twombly, 550 U.S. at 555.

      Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a court to

dismiss a claim on the basis of a dispositive issue of law. Neitzke v. Williams, 490

U.S. 319, 326 (1989). If as a matter of law “it is clear that no relief could be granted

under any set of facts that could be proved consistent with the allegations,” a claim

must be dismissed, without regard to whether it is based on an outlandish legal

theory or on a close but ultimately unavailing one. Id. at 327.




                                           2
         Case 5:19-cv-00115-JM Document 19 Filed 06/05/19 Page 3 of 7



                                 III.   ARGUMENT


A.    Respondeat Superior is insufficient to support liability under 42

U.S.C. § 1983.

      A section 1983 action against supervisory officers cannot be based on the

theory of respondeat superior. Monell v. Department of Social Services, 436 U.S. 658

(1978). 42 U.S.C. § 1983 liability requires direct responsibility for the deprivation of

rights. Clemmons v. Armontrout, 477 F.3d 962 (8th Cir. 2007). General supervisory

responsibility for overseeing a prison or prison operations in insufficient.    Id.; see

also Ouzts v. Cummings, 825 F.2d 1276, 1277 (8th Cir. 1987).

      In this case, Ms. Obama admits that she has sued the Defendants because of

their “titles” and their supervisory authority. These broad generalizations, without

more—specifically non-conclusory allegations that point to direct involvement—are

insufficient to establish liability under 42 U.S.C. § 1983. Therefore, her complaint

should be dismissed.

B.    Plaintiff has no constitutional right to hormone therapy, cosmetics,

or female clothing, and disagreement with a medical decision does not

establish an Eighth Amendment violation, as a matter of law.

      “A prison official exhibits deliberate indifference when the official actually

‘knows of and disregards' a prisoner's serious medical needs.” Boyd v. Knox, 47 F.3d

966, 968 (8th Cir.1995) (quoting Farmer v. Brennan, 511 U.S. 825 (1994)). Thus, the

failure to treat a medical condition does not constitute punishment within the

meaning of the Eighth Amendment unless prison officials knew that the condition


                                           3
         Case 5:19-cv-00115-JM Document 19 Filed 06/05/19 Page 4 of 7



created an excessive risk to the inmate's health and then failed to act on that

knowledge. Moreover, nothing in the Eighth Amendment prevents prison doctors

from exercising their independent medical judgment. White v. Farrier, 849 F.2d 322,

327 (8th Cir.1988). Prisoners do not have a constitutional right to any particular

type of treatment. See id. at 327–28. Prison officials do not violate the Eighth

Amendment when, in the exercise of their professional judgment, they refuse to

implement a prisoner's requested course of treatment. Kayser v. Caspari, 16 F.3d

280, 281 (8th Cir.1994); Taylor v. Turner, 884 F.2d 1088, 1090 (8th Cir.1989).

      Indeed, an inmate does not have a constitutional right to hormone therapy.

Reid v. Griffin, 808 F.3d 1191, 1192 (8th Cir. 2015), (citing White v. Farrier, 849

F.2d 322 (8th Cir. 1988).1     The Reid court expressly held that an Arkansas

Department of Correction prisoner was not entitled to estrogen-replacement

therapy, as a matter of law. 808 F.3d 1191 (8th Cir. 2015)(holding “Reid does not

suggest any action that the Defendants could have taken . . . other than providing

estrogen-replacement therapy—treatment to which she is not entitled under the

law.”) Prisoners also have no constitutional right to opposite gender clothing or

cosmetics. See White v. Farrier, 849 F.2d 322 (8th Cir. 1988)(relying on Lamb v.

Maschner, 633 F.Supp. 351-353-54 (D.Kan. 1986). See also Long v. Nix, 86 F.3d 761

(8th Cir. 1996)(holding that a prisoner’s request to wear women’s clothing, in



1 Other jurisdictions have similarly concluded that inmates are not entitled to
hormone replacement therapy. See for example, Supre v. Ricketts, 792 F.2d 958, 963
(10th Cir. 1986); Meriwether v. Faulkner, 821 F.2d 408, 413 (7th Cir. 1987); Lamb v.
Maschner, 633 F.Supp. 351, 353-54 (D. Kansas 1986).


                                         4
         Case 5:19-cv-00115-JM Document 19 Filed 06/05/19 Page 5 of 7



essence, amounted to a demand that he exist in the prison on his own terms, rather

than conform with prison regulations).

      Also, in Seger v. Norris; et al., Case No. 5:10CV00081-BSM, an ADC inmate

alleged he suffered from Gender Identity Disorder and had tried without success to

get treatment from ADC officials. (Id., Doc. No. 2 at 6.) He sought monetary relief as

well as evaluation and treatment “up to and including hormones.” (Id. at 15.) On

screening, the magistrate judge recommended dismissal with prejudice of the

plaintiff's claims, finding the plaintiff had been examined by medical staff at

various ADC units and his disagreement with their treatment decisions did not

amount to deliberate indifference to a serious medical need. (Id., Doc. No. 6 at 4-6.)

The magistrate judge also noted the plaintiff had failed to allege an actual injury.

(Id. at 6.) The district judge approved and adopted the recommendation, dismissed

the plaintiff's claims with prejudice, and entered a “strike” pursuant to 28 U.S.C. §

1915(g). (Id., Doc. No. 24.) The United States Court of Appeals for the Eighth

Circuit summarily affirmed. (Id., Doc. No. 36 at 1.) A petition for rehearing en banc

was denied. Seger v. Norris; et al., No. 10-2711 (8th Cir. 2010).

      In Derx v. Kelley, this district adopted the magistrate’s findings that Derx’s

complaint had failed to state a claim upon which relief could be granted against

ADC Director Wendy Kelley and Warden Jeremy Andrews. 2017 WL 2874314 (ED

AR 2017). Like Ms. Obama, Derx sought hormone replacement therapy. Id. Citing

Serger, supra, and relying on the Eighth Circuit’s decision in Reid v. Griffin, 808

F.3d 1191, 1192 (8th Cir. 2015), the Derx court concluded that Derx did not have a



                                           5
         Case 5:19-cv-00115-JM Document 19 Filed 06/05/19 Page 6 of 7



constitutional right to hormone therapy and that his disagreement with treatment

decisions is insufficient to state and Eighth Amendment claim. Id. His case was

dismissed. See id; 2017 WL 2874314 (ED AR 2017).

      Ms. Obama/Prowse complaint alleges no more than a denial of her preferred,

requested treatment.    This denial does not rise to the level of a constitutional

violation for two reasons. First, she has no constitutional right to hormone therapy

or opposite gender attire and cosmetics. Second, though she alleges that hormone

therapy is given in “practice” for Gender Dysphoria diagnosis, no medical or mental

health provider has ordered hormone therapy treatment for her diagnosis. It is

clear that Defendants have not been deliberately indifferent to Plaintiff’s diagnosis.

In fact, Ms. Obama/Prowse concedes that she was seen by the Gender Identity

committee, and that the committee found that hormone therapy was not clinically

required or recommended for her. (DE 2) She, therefore, fails to state an Eighth

Amendment claim, and her complaint should be dismissed.

                               IV.     CONCLUSION


    WHEREFORE, Defendants respectfully request this court grants their motion

to dismiss and for all other just and proper relief to which they may be entitled.

                                        Respectfully submitted,

                                        LESLIE RUTLEDGE
                                        Attorney General

                                 By:    Kat Guest
                                        Ark Bar No. 2003100
                                        Assistant Attorney General
                                        Arkansas Attorney General's Office

                                          6
        Case 5:19-cv-00115-JM Document 19 Filed 06/05/19 Page 7 of 7



                                   323 Center Street, Suite 200
                                   Little Rock, AR 72201
                                   PH: (501) 682-1307
                                   Fax: (501) 682-2591
                                   Email: KaTina.guest@arkansasag.gov

                                   Attorneys for Defendants



                       CERTIFICATE OF SERVICE

       I Ka Tina R. Guest, hereby certify that on May 10, 2019, I mailed the
foregoing document by U.S. Postal Service to the following non-CM/ECF
participant:

Stansel Prowse/Ka’Torah Obama
ADC #658340
Varner Unit
P.O. Box 600
Grady, AR 71644


                                   Kat Guest




                                     7
